Citation Nr: 1631054	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-24 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1961 to May 1980.  The appellant is his adult child.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.


FINDINGS OF FACT

1.  At this time, the Veteran is evaluated as totally and permanently disabled as a result of a service-connected disability effective on January 24, 2002. 

2.  The appellant, who is the Veteran's adult son and who was born on May [redacted], 1982, submitted his initial application for Chapter 35 DEA benefits in November 2013.  

3.  The appellant was not enrolled in or pursuing an educational or training program when the ending date of the eligibility period for Chapter 35 DEA benefits occurred.  
CONCLUSION OF LAW

The criteria for basic eligibility for Chapter 35 DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2015); 38 C.F.R. §§ 21.3040, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the issue addressed in this appeal, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

A Veteran's child is generally eligible for DEA benefits beginning on the child's 18th birthday and until the child's 26th birthday.  However, if the Veteran is evaluated as permanently and totally disabled after the child's 18th birthday but before the child's 26th birthday, the ending date for eligibility for DEA benefits is 8 years after the effective date of the Veteran's permanent and total evaluation.   38 C.F.R. §§ 21.3040; 21.3041(a)(2).  The period of eligibility for DEA benefits cannot be extended beyond the child's 31st birthday, except in certain circumstances when the period of eligibility ending date occurs while the child is enrolled in an educational institution.  38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  

Here, the appellant was born on May [redacted], 1982.  See Birth Certificate.  At this time, the Veteran is evaluated as totally and permanently disabled as a result of a service-connected disability effective on January 24, 2002.  Because the effective date of the permanent and total evaluation was after the appellant's 18th birthday and before the appellant's 26th birthday, the ending date for the appellant's eligibility for DEA benefits was 8 years after the effective date of the permanent and total evaluation, or January 24, 2010.  

The Board acknowledges that the issue on appeal of this appellant's basic eligibility for DEA benefits depends on the effective date for the Veteran's 100 percent disability rating, and that the issue of entitlement to a disability rating greater than 60 percent disabling prior to January 24, 2002 is addressed in a separate decision under a different docket number issued simultaneously herewith, in which the appellant's mother, C. J., is the appellant.  However, if the Veteran were to be assigned a 100 percent disability rating effective prior to the appellant's 18th birthday, the delimiting date for basic eligibility for DEA benefits would be the date the appellant turned 26 years of age, or May [redacted], 2008, which is a less favorable delimiting date for the appellant.  Because adjudicating the issue of entitlement to DEA benefits based on the Veteran's permanent and total evaluation effective on January 24, 2002 at this time is more favorable to the appellant, there is no prejudice to the appellant for the Board to adjudicate this issue on the merits.  

The appellant submitted his initial application for Chapter 35 DEA benefits in November 2013, which was after his 31st birthday.  Further, there is no evidence or argument by the appellant to show that he was enrolled in or pursuing any program of education or training when the period of eligibility for DEA benefits ended on January 24, 2010.  Thus, an extension of the delimiting date for basic eligibility for DEA benefits is not applicable.  Because the appellant submitted his initial application for DEA benefits after the end of his period of eligibility and after his 31st birthday, and no extension of the delimiting period of eligibility beyond his 31st birthday applies, the appellant does not meet the criteria for basic eligibility for Chapter 35 DEA benefits.  

The Board acknowledges the appellant's contention that because VA granted the Veteran entitlement to service connection for coronary artery disease effective from November 30, 1998 for retroactive benefits purposes, entitlement to DEA benefits is warranted.  See April 2014 statement; June 2014 Form 9.  However, this contention is without merit, because the delimiting date for basic eligibility for DEA benefits in this case depends on the date of the Veteran's total and permanent evaluation, and not on the effective date of the Veteran's grant of service connection for CAD.  

The Board also acknowledges the appellant's contention that because he was 20 years old at the time of his father's death, he is entitled to DEA benefits.  See January 2014 notice of disagreement.  However, this argument is without merit, because basic eligibility for DEA benefits in this case depends on the age at which the appellant submitted his application for DEA benefits, and not on the age the appellant was at the time of the Veteran's death.   

The Board also acknowledges the appellant's argument in equity that because the AOJ's September 1999 rating decision that originally denied the Veteran entitlement to VA benefits for a left eye disability was allegedly erroneous, and because the Veteran was later granted entitlement to service connection for CAD for retroactive purposes in a June 2013 rating decision, VA did not provide him the opportunity to apply for DEA benefits during his period of eligibility.  See June 2014 Form 9.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For the above reasons, entitlement to basic eligibility for DEA benefits is not warranted under the law, and the claim must be denied due to the lack of entitlement under the law.  


ORDER

Entitlement to basic eligibility for DEA benefits is denied. 





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


